BROWN, District Judge.
In the above matters 34 libels in behalf of thé owners of 35 different tugs were filed against the steamship Bremen, and 11 libels in behalf of as many tugs against the steamship Main, for the recovery of salvage compensation for services rendered to those vessels in towing them to places of safety, and in extinguishing the fire on board, which broke out at about 4 p. m. of Saturday, June 30, 1900' at the time of the great fire at the North German Lloyd piers, at Hoboken, N. J.
The general circumstances of the fire are stated in the case of The Kaiser Wilhelm der Grosse (D. C.) 106 Fed. 963.
*229Of the ii tugs making claims ágainst the Main, 7 tugs claim also for services rendered to the Bremen at the same fire. The different suits against each vessel were consolidated; and as the salvage operations in behalf of the Main affected the fire on the Bremen and the claims against each, the two cases will be here considered together.
In the case of The Kaiser Wilhelm der Grosse, the most important part of the salvage service was very short, consisting solely of towage for about 10 or 15 minutes only in expediting her retreat from the southerly side of pier No. 1, a few minutes after the outbreak of the fire, whereby she escaped any substantial damage. In the present cases, both steamers were a mass of flame before any help could be rendered; each sustained large loss, and the services of the tugs were in towing away and beaching the vessels on the Weehawken flats where they could be more easily raised and repaired, and in the long-continued pumping with their fire apparatus in extinguishing the fire on board, thus saving considerable, additional loss. In each there was also the additional element of the saving of human lives.
1. The Main, a new steamer 500 feet long by 60 feet beam, and of about 10,000 tons capacity, was on the northerly side of pier 1, and when the outbreak of the fire was perceived, a few minutes past 4 p. m., her lines were cast off from the pier, the ports closed and efforts made to warp her across the slip to the Thingvalla pier next above. This however could not be effected. Her movements were obstructed by other craft alongside and astern of her, and before she could be moved at all, her officers and men were compelled to fly from the fire that was communicated to the Main from the adjacent pier and bulkhead. Most of her officers and men escaped by jumping into the water or upon lighters alongside, from which they made their way. Many were picked up from the water by different tugs. Seventeen of the crew, however, not getting timely warning of the danger, were imprisoned below the decks in the Main by the fire above, and were taken out from one of the coal ports by' Superintendent Moeller, with the aid of the tug Stevens (not one of the libelants) at about up. m., soon after the Main was beached at Weehawken.
No efforts were made to rescue the Main until about 9:30' p. m., when the tug Cahill first went under her stern, made a line fast to her rudder and with the further help of the tugs Tee, Kemphill, Moran and Booth, pulled her out of the slip and towed her in the flood tide to the flats at Weehawken, where she was beached at about up. m., as above stated. For about seven hours, from 4 p. m. to 11, the fire had been raging in the Main substantially unchecked, and when beached her upper side plating was red hot. From 11 p. m. of Saturday to the following Monday morning, the above five tugs and six others, viz. the Mattie, Tyndhurst, Merritt, Dailey, Florence and Timmins, poured water upon and into her from their fire pumps, some for a few hours only, and some for the whole period. The fire boat New Yorker also played four stands of hose upon her from midnight until 3 a. m. of Sunday, when no flames *230on her were visible, and the New Yorker then turned her streams upon the Bremen.
During Saturday night the Main grounded her whole length, took a list to starboard (towards the New York shore) and her lower ports becoming submerged she filled with water to her main deck. By Sunday morning the fire was mostly extinguished, but smoldering below in some of the hatches and occasionally breaking out a little; by Sunday afternoon the fire was practically out, but the ship still needed a little watching and cooling and some occasional playing in the hatches, and on Monday morning the Chapman & Merritt Derrick & Wrecking Company, under a contract with the owners of the Main and the Bremen, took charge of all further salvage operations.
All the woodwork of the Main was consumed; the interior ironwork, including the iron decks and frames, was to a considerable extent so twisted and warped by the intense heat as to be useless, and much of her side plating was also bent and useless.
The superintendent, Mr. Moeller, testifies that on the Main
“* * * Every plate was bent, nearly from tbe keel up to tbe superstructure.
“Q. That wasn’t so with tbe Saale? A. No.
“Q. So that tbe Main received more injury on account of being in tbe fire longer? A. Yes, the fire was longer in her.”
The engines and boilers were also damaged by the heat, though there was no fire in the engine compartments, as they contained nothing combustible. The agreed value of the Main before the fire was about $850,000; her value after the fire, as she lay beached, was for the purposes of this hearing agreed to be taken at $225,000; and her damaged cargo at $14,096.45. After being raised she was taken to the Erie Dry Dock for temporary repair, and thence to Norfolk for permanent repairs.
Notwithstanding the very large loss sustained by the Main, amounting to about three-fourths of her value before the fire, I think the service rendered by the tugs and the fire boat was of considerable substantial benefit to her, both in enabling her to be raised at less expense, and in arresting her practical destruction as a vessel. I see no reason why she should have fared much better than the Saale, in the end, had she not received any aid; and the Saale was nearly a wreck. No doubt the aid rendered to the Main came so late that about everything on her that was combustible, except her cargo, was consumed; but the practical extinction of the fire by Sunday afternoon, except some smoldering, and occasional slight outbreaks in some of the hatches, and the more rapid cooling of the vessel by the water poured into her and upon her, diminished considerably I think the extent of the damage that Would otherwise have resulted, particularly in the engine compartments, so that sufficient was saved to leave her still worth repairing.
I doubt, however, whether the actual saving through the work of the tugs and fire boat together exceeded $125,000; and of this I think one-fourth at least is due to the latter. A saving of $90,000 to the Main’s hull and cargo through the work of all the libelants would, I think, be a liberal estimate. Before considering what *231awards, if any, should be made for these services, her relations to the Bremen must be considered.
2. The Bremen was somewhat larger than the Main, being 525 feet long by 60 beam, and 3 years old. Her value before the fire was about $910,000; and after the fire,' as she lay beached at Weehawken, her value is agreed, for the purpose of this trial, to have been $625,000, and her cargo worth $4,737.35. The damage to the Bremen by the fire was therefore about $285,000. When the fire broke out she lay on the northerly side of the pier next below the Main’s pier, and opposite to the Kaiser Wilhelm in the same slip. Being nearer the origin of the fire, she took fire a little earlier than either the Kaiser Wilhelm or the Main at the pier above. So rapid was the spread of the flames down the piers and along the line of the bulkhead, that the Bremen’s officers and crew had no more than time to cast off her lines, close her ports and bulkheads, and give warning to the men below deck, before they were compelled to fly. Most of them were rescued, although about 40 were only taken from her bunkers through the coal ports from one to four hours later; but some 35 of those who had jumped into the water, were missing and are believed to have been drowned.
When the Kaiser Wilhelm went out of her slip, the Bremen speedily followed her without assistance; being, no doubt, drawn out by the suction of the Kaiser Wilhelm through her immense displacement in moving in shallow water out of the same slip. See The Mesaba and The Martello (D. C.) 111 Fed. 215. Going out stern foremost, her stern swung downwards with the ebb tide, while the westerly wind at the same time carried her gradually across the river towards the New York shore. The numerous tugs in the vicinity of the fire were then mostly engaged in attending to the Kaiser Wilhelm, and in picking up persons from the water, or ip taking them from the ends of the burning piers or from the small craft on which they had taken refuge.
While the Bremen was thus drifting down and across the river, and when, as I find, she was almost in midstream at about 4:35 p. m., the fire boat New Yorker came first upon her port (windward) side and opened upon her three powerful streams, throwing 1,800 gallons of water per minute. This she continued for an hour or over, throwing into the Bremen in all between 400 and 500 tons of water. (See Capt. Braisted’s report.) A few moments only after the New Yorker, came the tugs Wendell Goodwin, Theresa Verdón, James A- Lawrence, Wm. H. Beaman, Baltic, Petersen, Florence, El Amigo, Howard, and the Laurida, several of which at once played water on the steamer, while others, by lines made fast to her, or by pushing against her, endeavored to keep her from collision with the piers on the New York shore. She sagged, however, somewhat heavily against pier 31, the New York Central pier at Desbrosses street, doing damage to the pier that required repairs, but no damage to herself.
At this point the tug El Amigo, one of the most powerful of the tugs, and the tug Pennsylvania (not in this case), with the help of several other tugs shoved her off from pier 31 and kept her from the line of the piers as she drifted slowly down. Before she reached pier 2Ó, the Old Dominion pier, which projects considerably beyond *232the others, the Komuk, Walker and Eyndhúrst came up, and with their additional aid she bleared pier 26, and was gradually hauled further out in the stream with the aid of the tugs E. Hawley, Annie E., East Chester, Ceres and Charm, which arrived about that time. At about the same time, that is from 5:3o tó 6 p. m., the New Yorker left the Bremen, being then about off Chambers street, and landed some 28 of the Bremen’s men who had been taken out through one of her coal ports, including Chief Engineer Tinker, Engineer Rabien and Electrician Ssudders.
The ebb current having now become slacker below, on the rising flood tide, although the surface current in the North river in midstream continues to run down about three hours after low water (The Ludvig Holberg [D. C.] 36 Fed. 914, 917, note), the Bremen was gradually swung around stern up-river by the tugs then present; and thereafter, with the further aid of the tugs Robt. White, E. J. Berwind, J. J. Merritt, D. S. Arnott, Dictator, C. F. Roe, Brandon, Hoffman; Timmins, R. Haddon, Mattie, J. A. Bouker and Volunteer, which joined her on the way up, she was towed up to the Weehawken flats and her stern beached a little below the Weehawken & West Shore Ferry, at probably about 8:30 p. m. The time is approximately fixed by several witnesses who say that it was then about dark. Not long afterwards her bow swung round in the flood current so as to head nearly up-river.
When the Bremen was first approached by the New Yorker in midstream, she was a mass of flames amidships and as far back as the end of the smokestack, with little fire forward and none at her stern. The New Yorker going on her windward or port side about midships, played one of her powerful standpipes forward, one amidships, and one aft; and this was continued, as above stated, for about an hour and.a quarter, when the New Yorker left her in the vicinity of Chambers street before the Bremen was completely swung around bow downstream. At that time, according to the testimony of the witnesses from the New Yorker, no flames were anywhere visible on the Bremen; the fire, though smoldering and smoking, was under substantial control, and one effective stream, according to the estimate of Captain Braisted, was all that was necessary to subdue any further outbreaks. Notwithstanding some contradictions on this point, I think from other testimony and corroborative circumstances, such as the number of tug men who at that time or soon after were on board the Bremen, that such was then substantially, the condition of the fire. The master of the tug T. Verdón says that the fire decreased 90 per cent, while the New Yorker was there. The estimate, however, that a single effective stream would be after-wards sufficient, I have no doubt was much too little: The distribution of the fire, not yet reduced to mere smoldering, over three-fourths of the length of the ship, that is, over a length of about 375 feet, would call for a number of streams to extinguish promptly any outbreaks, and, such outbreaks were in fact frequently occurring, both while towing up to the Weehawken flats and for some time afterwards, though many streams were continually played upon her. Superintendent Moeller, who came from the Saale to the Bremen soon after she was beached, at about 9 o’clock, says:
*233“There was some little fire in amidships and I was on board, on the upper promenade deck, for myself X got hose from the Dewey on board, and we got that fire out. I was around the whole ship.”
About half an hour before the Bremen was beached, the Taurida’s stern got knocked in, by which she was disabled and she then left. The Volunteer left soon afterwards, there being no apparent need of her remaining. When beached, the tugs Goodwin, Beaman, Komulc, Walker and Roe, which did towing only, also left.
Before the Main came up, at xx p. m., several other tugs also left, because the fire seemed to be practically extinguished, no flames being visible, and no further need of them appearing; among these were the El Amigo, the Timmins, the T. Verdón and R. Haddon, and not long afterwards the East Chester. When the Main came near, the Mattie turned one of her two streams upon the Main.
It was while the Bremen was in this condition, with the fire practically extinguished, and -when little further damage -was likely to be suffered, that the Main, a mass of flames and her plating red-hot, at about up. m., was beached by her salvors alongside of the Bremen, and so near to her that tugs could not work between the two, and those already on the starboard side of the Bremen were forced away by the flames and heat of the Main. Their distance apart is variously stated at from 30 to 200 feet. After a time the Dewey and Berwind, aided perhaps by the rising tide, went in between the two bows and shoved the Main a little further away, so that the tugs could afterwards work on the port or windward side of the Main. The testimony of many witnesses, however, leaves no doubt that the. effect of beaching the Main so near to the Bremen, was to start the fire upon the Bremen afresh, continuing some time with considerable violence, so that it was not again brought under control until about 3 a. m., nor finally extinguished, until 9 a. m. of Sunday morning. The Main thus prolonged the fire upon the Bremen from 6 to 12 hours.
The New Yorker returned to the Bremen towards midnight, but played upon the Main until 3 a. m., and after that upon the Bremen for two hours, until 5 a. m., when she left. The fire on both steamers was at that time reduced to smoke and smoldering only.
Superintendent Moeller testifies that on Sunday morning he went all over the Bremen, and that the fire was then all out, except a little smoke in some cotton in hatch No. 6, and that it was all out upon the Main by Sunday afternoon.
The entire damage to the Bremen was, as above stated, about $285,000. Everything combustible in the central part of the ship, above the engine room between hatches 2 and 6, was consumed; towards the bow, in hatches No. 1 and 2, there was comparatively little fire below. The fire did not enter the engine room, and the machinery was but little damaged by the heat. Seven men, including one engineer, remained there voluntarily to attend to the machinery until after the Bremen was beached, and were supplied, with food by the Robt. White, stating that “they were quite comfortable.” Aft of hatch No. 6, the ship suffered little or no damage; the second cabin and its state rooms and dining room were unharmed. There -was some fire in the cotton in hatch No. 6, and most of the cargo *234was greatly damaged or destro}red by fire or water. After some temporary repairs at'Erie Basin, the vessel went to Philadelphia and thence to Stettin, Germany, under her own' steam, for permanent repairs.
3. It is impossible to say precisely how much the damage to the Bremen was increased by the additional fire caused by beaching the Main so near-her. That the fire was thereby prolonged from 6 to 12 hours seems beyond doubt.- From 75 to 100 feet of the after part of the ship escaped any substantial injury; the port quarter, which was originally more exposed than the starboard quarter, was not scorched; whereas in the end, in consequence apparently of the fire in the Main, the Bremen’s starboard quarter, which was lapped by the Main, was burned considerably further aft than the port quarter. If the whole damage during the 29 hours from 4 p. m. Saturday to 9 a. m. of Sunday was $285,000, according to the stipulation of the ‘parties, one-twentieth part of that sum, or $14,000, would seem to be a very moderate estimate of the damage caused by the Main, through the renewal of the fire on the Bremen, and irs continuance to a greater or less extent during the 10 hours from up. m. of Saturday to about 9 a. m. of Sunday.
Still further loss was caused by the Main’s position, both in the further salvage expenses caused by the renewal and prolongation of the fire on the Bremen, and also by the inability to work properly on both- sides of the Main in putting out her own fire, and the consequently increased damage to the Main herself, the necessary prolongation of the salvage service, and the consequent increase in the awards.
Salvors are responsible for the reasonable care of the property which they take in charge, both as respects damage to the property itself, as well as respects its inflicting damage on other property. Serviss v. Ferguson, 28 C. C. A. 327, 84 Fed. 202; The Sumner, 1 Brown, Adm. 52, Fed. Cas. No. 13,608.
I cannot persuade myself that there was any reasonable excuse for beaching the Main, as was done in this case, alongside the Bremen'. The Weehawken flats extend for a length of from one-half to three-fourths of a mile. The testimony shows that there was abundant,opportunity to beach the Main safely above or below the Bremen.' The two or three vessels in the neighborhood offered no obstruction to going elsewhere. Every witness who was questioned on the subject, save those who did it, agree that the Main might and should have been landed elsewhere. The danger to the Bremen in bringing the Main there, or in preparing to beach her in the immediate neighborhood of the Bremen, was so self-evident, that the conduct of the towing tugs that took the Main there must be held to have been grossly negligent, careless and reckless of consequences. The claim that they did not know the Bremen was there is not credible, even granting that no flames from the Bremen were .visible. For there were at least a score of tugs with lights; and with the wind from the southwest those lights could not have been wholly obscured. Besides, the approach of the Main was seen and recognized, by the tugs about the Bremen, and numerous alarm *235whistles were sounded by them to attract attention and keep the Main away.
Mr. Moeller, the superintendent, was also in the stream on the tug Stevens, outside of the Bremen, and before the Main was beached he hailed the tugs lowing her to keep away from the Bremen; his hails were coarsely scouted and were unheeded. The flood tide would have made easy taking the Main further upstream; so that all things considered, I must hold the act of the five tugs in beaching the Main where they did, to have been wholly inexcusable; nor can 1 doubt that this act caused increased damages to the owners in the several ways above mentioned, far in excess of any possible award that might otherwise have been properly made to the five tugs that put her there, for all their services to both vessels. No allowance should, therefore, be made in either of these cases to the tugs Cahill, Dee, Moran, Kemphill or Booth.
4. Six other tugs make claims for salvage against the Main, viz.: The Timmins, Florence, Mattie, Dailey, Dyndhurst and Merritt. They are entitled to a reasonable award for their services, since they were not responsible for her being beached where she was. One important circumstance, however, detracts from the merit of all of them, except the Dailey, which did not come to the Main until 3 a. m. Monday morning. None of them went to the aid of the Main in her slip nor helped her until she was brought to them alongside by the other tugs. All knew that she was burning; they passed her at from 7 to 8 p. m., when the fire on the Bremen was already subdued; yet up to 11 p. m. none had proposed to go to her assistance. So far as the testimony indicates, she would have been burned out, and the seven men on board of her have perished, had she not been towed out of her slip up to the Weehawken flats, and beached there by the other five tugs. Thus the chief reason for liberal awards in salvage cases, viz.: promptness and heroism in going to the rescue of life and property in peril, is here, on the part of the five tugs above named, as respects the Main, not only wholly wanting, but the Main was virtually abandoned by them in her extreme need; since they chose to stick by a more promising prize, where their services were list even apparently needed in any degree approaching the evident need of the Main. The Merritt, Mattie and Timmins had joined the Bremen but a short time before they passed the Main, and had not the Main been afterwards beached iti an improper place, their services would not have been needed by the Bremen at all.
The evidence further shows that the last-named six tugs contributed but a small fraction of the whole salvage service to the Main. As the heat and flames 011 the wharves and bulkhead at Hoboken where the Main took fire prevented any effective efforts to extinguish the fire on her there, her removal and beaching was the first indispensable service, to which these six tugs contributed nothing. By 3 a. m. of Sunday morning the fire on the Main was largely subdued and under control, through the efforts of the five tugs that beached her, the New Yorker’s powerful streams, a little help from the Merritt, two streams from the Dyndhurst for about an hour prior to x :3o a. m. (when most needed) after which she left (the fire “being then *236under control”), and one stream from the Mattie for four hours, which wás afterwards continued more or less until 8 a. m. of Monday. All work after 3 a. m. of Sunday was of minor merit, consisting only of playing on the smoldering remains of fire, or on occasional small outbursts of flame, or down the hatches. , The Main was already submerged, with the water above her main deck. At least four-fifths of the most meritorious work was, therefore, done by others than these six tugs.
The Timmins played but one stream two hours, from g ¡45 Sunday morning, and left before noon, because “things looked all right”; her captain says that “any boat that had a pump was welcome to come and play on the fire'.” The Florence on Monday played four hours in hatch No. 1, from 2 a. m. to 6 a. m.; the Dailey, two streams from 3 a. m. of Monday till midnight, 12 hours after the Merritt Company had .taken charge; the Mattie, one stream from about ri p. m. of Saturday till 8 a. m. of Monday; the Merritt, after Sunday morning played 2 streams on the Main’s bow “whenever it blazed up,” while she was lying alongside the Bremen forwards, at some distance from the Main.
Considering all. the circumstances, I think a reasonable award for their services to the Main will be:
To the Merritt....................................................$800 00
To the Mattie..................................................... 500 00
To the Mattie for repair of scorching, requiring repainting, etc....... 150 00
To the Florence................................................... 250 00
To the Lynclhurst................ 350 00
To the Timmins.................1................................ 150 00
To the Dailey.................................................... 150 00
5. The services to the Bremen consisted—First, in the rescue of many of her officers and men; second, in checking her rapid drift towards the New York shore and easing her contact with pier 31, and thereby preventing the probable breaking of some of her side plating, and possible entanglement in the slips or with other shipping, which would have been very damaging; third, in towing and beaching her on the flats; and fourth, in putting out the fire.
(1) Saving life: As respects the rescue of the men after the tugs came alongside, I do not find that there was any such special work done by either of the few tugs that took off the Bremen’s men as to require any special awards. The peril to the men imprisoned below the decks no doubt increased the merit of the service as a whole; but as this aid was while the general work was going on and was such only as any of the tugs along that part of the vessel would have rendered, and was not marked by any special features, it should be treated as a part of the general service.
It is otherwise, I think, as respects those tugs that either picked up the men from the water, or from the burning piers, or took them from the Bremen before the work upon her began. For such early and special service in rescuing the Bremen’s men, the Taurida, Theresa Verdón, Maria Hoffman, and Wendell Goodwin are, according to the evidence, entitled to some additional compensation.
The Taurida picked up and landed from 25 to 30 men; the Theresa Verdón about the same number, including one of the engineers; the *237Maria Hoffman, 7 men, including the first officer; and the Wendell Goodwin, 3 men from the Bremen’s bow. •
(2) Towage: The W. Goodwin, Beaman, Petersen, Komuk, Walker, and C. F. Roe, played no streams, but did towing and pulling only. Several of them had no fire pumps. The other tugs that arrived before the Bremen was beached, took part in towing or shoving her, except the New Yorker and Lawrence, and played one or two streams on the Bremen from the time they reached her. Although all that took part in the towage stand on the same pro rata footing as respects reaching the flats, those that joined before the Bremen hit pier 31 are alone entitled to the credit of any saving of damages to the Bremen or to the piers that this part of the towing effected.
(3) Putting out the fire- Up to the time when the New Yorker left, a little before 6 p. m., streams were also played by the Lawrence, Dev/ey, El Amigo, and many others which had arrived prior to that time. I have no doubt that when the New Yorker left, the fire was substantially subdued, that it was no longer threatening, and that it was then easily controllable by a few tugs. On the way upriver, while the Bremen was being towed to the flats, 13 other tugs joined, as above stated, a number of which played their pumps on the Bremen while going up, at the same time towing or pushing. Several of the captains of these tugs say that at that time no flame was visible. It is evident, therefore, that the most important part of the work of subduing the original fire, was done by the New Yorker and the other tugs that arrived before the Bremen was turned head downriver; though the work was thereafter continued by all the pumping tugs until 9 or 10 p. m., when abundant testimony shows that the original fire was practically extinguished, and several of the tugs left either then or earlier, including the El Amigo, Laurida, Volunteer, Timmins, T. Verdón and R. Haddon.
After the renewal of the fire, at about 11 p. m. through the near approach of the Main, it could not be put out until the flames and heat of the Main were subdued. Work on both vessels proceeded together. The New Yorker, which had followed the Main, reached her soon after she was beached and played upon her until 3 a. m., when, with the help of the other 11 tugs, except the Dailey, the heat and flames upon her were greatly subdued, and the fire got under control. During the same time very effective work was done on the Bremen by the tugs here represented. The New Yorker also played on her from 3 a. m. to 5 a. m. and then left; and by 9 a. m. of Sunday the fire was practically out. The direct work of the New Yorker upon the Bremen after the new outburst of fire at 11 p. m., was less, as compared with the work of the other tugs, than in the original fire, when the New Yorker played on the Bremen from the first. After 9 a. m. of Sunday, and until Monday morning, when the Chapman-Merritt Company took charge, the need of pumping on the Bremen was occasional only, and was of minor importance. Yet 11 tugs remained by her most of Sunday and 5 others until Monday. One-fourth of that number would have sufficed. The stay of so many so long was so largely voluntary and unnecessary that scarcely more than ordinary rates should be allowed them after 9 a. m. of Sunday, and nothing after Monday morning.
*238■ - As regards the respective merits of the different tugs at work on the Bremen at the same time, some towing only, some playing their hose only, and some doing both, I think no distinction should be made as to the kind of work done, since both kinds were equally necessary, and neither was neglected. Each tug engaged in either kind of service should therefore be compensated according to her comparative capacity, value, effectiveness and length of service during the most important part of the work, that is, from 4 p. m. of Saturday to 9 a. m. of Sunday morning, with some additional compensation, at a much lower rate, for standing by and rendering occasional service up to Monday morning.
It is argued that as the Bremen and the Main were of about equal value before the fire, the difference in their values after the fire, viz.: about .$375,000, represents the value of the services rendered by those tugs to the Bremen; but this is hardly correct, since the Bremen was never so exposed as the Main, and the fire on her was never so general, or likely to become so. The Bremen followed the Kaiser Wilhelm der Grosse out of the same slip a few minutes after the fire broke out, while the Main remained by the burning wharf and bulkhead for five hours afterwards, till 9:30 p. m., with her plating red-hot and the fire raging unchecked inside of her from stem to stern, during all this time. The Bremen, on the other hand, escaped into the river before the fire had got beyond a part of her superstructure, and though no water was played upon her for at least 20 minutes afterwards, the fire never extended aft much beyond her smokestack and hatch No. 6.
After the New Yoyker at a little past 4:30 p. m. put her powerful streams upon the Bremen, the fire made no more headway, but was soon reduced within evident control by the New Yorker and the* other tugs arriving before the Bremen was turned head downriver, as above stated. The tugs that arrived before that time, i. e. before 6 p. m., are, therefore, entitled to a larger share of the award for services to the Bremen; and there can be no doubt that these tugs were the means of preventing, a much greater loss to the Bremen.
Considering the other calls for similar services at the same fire, I do not think it can be fairly said that there was any lack of promptness or energy in aiding the Bremen, at the outset. The Beaman’s waiting in the vicinity of her slip for a few minutes while the Kaiser Wilhelm was coming out, and a.few minutes afterwards, hardly justifies that contention. The Beaman was a small tug, and had no fire apparatus. Alone she could accomplish little or nothing, and she joined the Verdón when the latter appeared.
From the testimony of the officers, 1 have no doubt that towards Sunday morning, when the fire on both vessels had been largely subdued and only smoldering remains were left, and when there was consequently less need of energetic work, the men were much less active, being no doubt wearied after long-continued work, and this apparent indifference gave some annoyance to the officers of the Bremen, so that they obtained" before daylight on Sunday morning, some of their own men 'from the Kaiser Wilhelm to help man the hose: More to the discredit of the tugs’ men is the' testimony of the Bremen’s officers that some-of the-tug men we're-at every oppor*239tunity wandering about the steamer in search of valuables, for which they were often reprimanded, but with little effect.
These individual incidents, though annoying, are not of great importance as affecting the general merit of the salvage service. And the same is to be said of the mistakes in some of the pleadings, and the erroneous estimates of the times of arrival of the various tugs, and of the condition of the Bremen, much of which testimony is no doubt exaggerated, and upon which some comment is made by the respondent. I do not think these errors or exaggerations are for the most part so flagrant as to warrant the inference of bad faith or of fraudulent misrepresentation.
To this an exception should be made as respects the testimony of Capt. Blake of the Maitie, and oí all the witnesses for the Volunteer except the pilot. The effort of these witnesses was evidently to make their services appear to have been rendered from the very beginning, whereas there can be no, doubt from other testimony and circumstances that those tugs did not join the Bremen until about 7 p. m. For boldness and persistent effrontery of false statement I have seldom met the equal oí Capt. Blake’s testimony, and for this reasou I must disallow him any share of the award to the Mattie. I11 the case of the Volunteer, the pilot’s evidence, and the captain’s own statement that when he arrived the .Bremen was heading about southeast, correct the false impressions that the evidence of her other witnesses tends to convey.
The net saving to the Bremen through the salvage services of all these tugs, excluding the independent service of the New Yorker, cannot, I think, have been less tlian about $300,000 in all, upon which sum To per cent, will, I think, be a reasonable and proper award, with the same percentage upon $4,737.33, the value of the cargo saved. The apportionment of this sum among the different tugs, excluding the tugs Moran and Booth for the reasons previously stated,- upon the basis of the value, capacity, effectiveness, promptness in time, and the length and nature of the services of each, I have found somewhat complica!ed and difficult; but the following distribution upon the above basis is as nearly just to all as I have been able to determine.
The allowances are arranged in three groups; and in each group in the order of the size or value of the tugs, as nearly as I could ascertain; the evidence, and even the answers to interrogatories being in several cases either indefinite or wanting.
In the sums awarded I have included for the saving of life an allowance to the Theresa Verdón and to the Taurida of $400 each, for the rescue of 23 or 30 persons by each of them, from the water or slips; to the Maria Hoffman $130 for the rescue of 7 persons, and to the Goodwin $75 for the 3 men taken by her from the Bremen lief ore she returned to begin towing her. For the rescue of many other persons previously picked up by the Goodwin, an allowance was previously made to her in the case of The Kaiser Wilhelm. I have also taken into consideration the special service of the Dewey and the Be.rwind, and the danger run by them in going in between the Main and Bremen to separate them so far as possible. To John Swain, steward of the Admiral Dewey, I allow $130 for his *240injuries, and I also allow to the owners for their losses and the dam* ages to their tugs during the service, the respective sums below ■stated, as proved upon the trial, including, in the cases of the Dewey and the Berwind, their loss of time in the nature of demurrage.
The tugs varied greatly in their times of leaving; and in pumping, some played one stream and some two. In making the awards I have endeavored to take into consideration all the varying circumstances of each tug.
Tugs at work before contact with pier 31 at from 5 to 5115 p. m.
To the El Amigo.........$1,550 00 « “ Wendell Goodwin.. 650 00 Florence ..... $900 00 Laurida................... 750 00
and damages............ 150 00
“ 44 James A. Lawrence 1,500 00
“ “ Howard ........... 1,125 00 Wm. H. Beaman.......... 350 00
and damage to towing only.
hose .......... 90 00
" 44 Theresa Verdón .. .■ 1,073 41 J. H. Petersen........... 100 00
and damages .... 130 32 towing one hour only.
44 “ Baltic .......... 1,150 00
Tugs arriving after the contact and before the Bremen was turned around stern upriver, at from 5:3o to 6 p. m.
To the Admiral Dewey.... $1,850 00 Annie L...................$900 00
damages ........ 900 00 damages ................ 45 00
14 44 John Swain....... 150 00
“ •“ Hawley ........... 1,100 00 East Chester .............. 700 00
“ “ Ceres ............. 1,000 00 44 44 Charm ............ 1,000 00 Lyndhurst ................. 700 00 Walker.................... 300 00
Komuk.................... 300 00'
Tugs arriving while towing upriver from 6 to 8:3o p. m.
To the I. J. Merritt........ $2,000 00 “ “ Ed. J. Berwind.... 1,700 00 Ed. M. Timmins.....■.......$300 00 Volunteer................. 300 00
and damages .... 700 00 “ “ Maria Hoffman ... 1,200 00 C. F. Roe................ 250 00
“ “ D. S. Arnott....... 1,000 00 Brandon .................. 600 00
damages ........ 100 00 44 44 Dictator..........' 1,050 00 damages ................ 60 00 Robt. White................ 700 00
44 44 Bouker ............ 900 00 damages ................ 50 00 Mattie .................... 450 00
44 44 Haddon .......... 450 00
Tugs arriving after the Bremen was beached.
To the John D. Dailey (after 9 a. m. Sunday)........................$200 00
One-fourth of the sums above given for, services, except to the Máttie and the Volunteer, are awarded to the masters and crews to be divided among them in proportion to their wages, the master, however, taking a double portion; the residue goes to the owners. In the cases of the Volunteer and Mattie, the owners are awarded four-fifths; the master and crew of the Volunteer to take one-fifth -pro rata, the master a single portion only; the crew of the Mattie, excluding the master, take one-fifth pro rata and the master nothing.
Decrees may be entered accordingly with costs, to the extent of the disbursements of each party recovering, and $10, part of a docket fee before consolidation, for each libel on which a recovery is had.